THOMAS, Judge,
concurring specially.
Although I dissented in H.H. v. Baldwin County Department of Human Resources, 989 So.2d 1094, 1110 (Ala.Civ.App.2007), T.B. v. DeKalb County Department of Human Resources, 12 So.3d 90, 100 (Ala.Civ.App.2008) (Thomas, J., dissenting), and J.B. v. DeKalb County Department of Human Resources, 12 So.3d 100, 119 *391(Ala.Civ.App.2008) (Thomas, J., dissenting), I concur in the reversal of the judgment terminating the parental rights of the mother and the father in the present case. The evidence does not support the conclusion that the father’s parental rights should be terminated. Because we reverse the judgment insofar as it terminates the father’s parental rights, I agree that the judgment, insofar as it terminates the parental rights of the mother, should also be reversed, because an appropriately tailored custody award to the father may well be a viable alternative to termination of the mother’s rights.